

Exhibit 10.15
FIRST AMENDMENT TO LEASE AGREEMENT
THIS FIRST AMENDMENT TO LEASE AGREEMENT (this “Amendment”) is made effective as
of September 22, 2016 (the “Effective Date”), and is entered into by and between
6200 STONERIDGE MALL ROAD INVESTORS LLC, a Delaware limited liability company
(“Landlord”) and BLACKHAWK NETWORK, INC., an Arizona corporation (“Tenant”).
RECITALS
A.Landlord and Tenant entered into that certain Lease Agreement dated effective
as of December 1, 2015 (the “Existing Lease”), pursuant to which Tenant leases
approximately 148,902 rentable square feet located at 6220 Stoneridge Mall Road,
Pleasanton, California (the “Premises”).
B.Section 61 of the Existing Lease provides for a Termination Option in favor of
Tenant and contemplates that the Termination Fee payable in connection with an
exercise of such option will be calculated and agreed to between Landlord and
Tenant promptly following the mutual execution of the Existing Lease.
C.Landlord and Tenant have agreed on the amount of the Termination Fee and now
desire to amend the Existing Lease to, among other things, (i) acknowledge the
determination of the Termination Fee, and (ii) provide for an adjustment in the
location of certain of the Building’s parking spaces, subject to and in
accordance with the following terms and conditions.
AGREEMENT
NOW THEREFORE, in consideration of the agreements of Landlord and Tenant herein
contained and other valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Landlord and Tenant hereby agree as follows:
1.
RECITALS

Landlord and Tenant agree the above recitals are true and correct and are hereby
incorporated herein as though set forth in full.
2.
DEFINITIONS

As of the date hereof, unless context clearly indicates otherwise, all
references to "the Lease" or "this Lease" in the Existing Lease or in this
Amendment shall be deemed to refer to the Existing Lease, as amended by this
Amendment. Capitalized terms used but not defined herein shall have the meanings
ascribed to them in the Existing Lease unless context clearly indicates
otherwise.
3.
OPTION TO TERMINATE

Landlord and Tenant acknowledge and agree that the Termination Fee, as
contemplated by Paragraph 61 of the Existing Lease, is an amount equal to Six
Million Eight Hundred Twenty- One Thousand Nine Hundred Ninety-Seven and 62/100
Dollars ($6,821,997.62). Landlord represents and warrants that it incurred and
paid in connection with the Existing Lease brokerage commissions in the amount
of $3,176,028.26 and attorneys’ fees in the amount of $30,883.75, amortized
portions of which amounts make up a part of the Termination Fee.
4.
PARKING AND SITE PLAN

Exhibit A-2 to the Existing Lease is hereby deleted and replaced in its entirety
with Exhibit A to this Amendment, and Section 43(a) of the Existing Lease is
hereby changed such that the number of parking spaces designated as “Visitor” is
reduced from fifteen (15) to twelve (12), and the three parking spaces formerly
designated as “Visitor” are now designated as “6220 Stoneridge” parking spaces.







--------------------------------------------------------------------------------




5.
GENERAL PROVISIONS

(a)Ratification and Entire Agreement. Except as expressly amended by this
Amendment, the Existing Lease shall remain unmodified and in full force and
effect. As modified by this Amendment, the Existing Lease is hereby ratified and
confirmed in all respects. In the event of any inconsistencies between the terms
of this Amendment and the Existing Lease, the terms of this Amendment shall
prevail. The Existing Lease as amended by this Amendment constitutes the entire
understanding and agreement of Landlord and Tenant with respect to the subject
matter hereof, and all prior agreements, representations, and understandings
between Landlord and Tenant with respect to the subject matter hereof, whether
oral or written, are or should be deemed to be null and void, all of the
foregoing having been merged into this Amendment. Landlord and Tenant do each
hereby acknowledge that it and/or its counsel have reviewed and revised this
Amendment, and agree that no rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall be employed in
the interpretation of this Amendment. This Amendment may be amended or modified
only by an instrument in writing signed by each of the Landlord and Tenant.
(b)Brokerage. Tenant hereby represents and warrants to Landlord that Tenant has
not retained the services of any real estate broker, finder or any other person
whose services would form the basis for any claim for any commission or fee in
connection with this Amendment or the transactions contemplated hereby. Tenant
hereby agrees to save, defend, indemnify and hold Landlord free and harmless
from all losses, liabilities, damages, and costs and expenses arising from any
breach of its warranty and representation as set forth in the preceding
sentence, including Landlord’s reasonable attorneys’ fees.
(c)Authority; Applicable Law; Successors Bound. Landlord and Tenant do each
hereby represent and warrant to the other that this Amendment has been duly
authorized by all necessary action on the part of such party and that such party
has full power and authority to execute, deliver and perform its obligations
under this Amendment. This Amendment shall be governed by and construed under
the laws of the State of California, without giving effect to any principles of
conflicts of law that would result in the application of the laws of any other
jurisdiction. This Amendment shall inure to the benefit of and be binding upon
Landlord and Tenant and their respective successors and permitted assigns with
respect to the Existing Lease.





--------------------------------------------------------------------------------






(d)Counterparts. This Amendment may be executed in one or more counterparts,
including any “PDF” or other electronic version of same, each of which shall be
deemed an original, but all of which when taken together shall constitute one
agreement. Any “PDF” or other electronic signature shall constitute a valid and
binding method for executing this Amendment. Executed counterparts of this
Amendment exchanged by email or other electronic means shall be fully
enforceable.
IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment to be
effective as of the Effective Date.


 
LANDLORD:
6200 STONERIDGE MALL ROAD INVESTORS, LLC,
 
 
a Delaware limited liability company
 
 
 
 
 
 
 
 
By:
TPF Equity REIT Operating Partnership
 
 
 
LP, a Delaware limited partnership,
 
 
 
its sole member
 
 
 
 
 
 
 
 
 
By:
TPF Equity REIT Operating Partnership GP
 
 
 
 
LLC, a Delaware limited liability company,
 
 
 
 
its general partner
 
 
 
 
 
 
 
 
 
 
By:
/s/ Thomas Enger
 
 
 
 
Name:
Thomas Enger
 
 
 
 
Title:
Managing Director
 
 
 
 
Date:
September 30, 2016
 
 
 
 
 
 
 
 
 
 
By:
/s/ Andrew Wietstock
 
 
 
 
Name:
Andrew Wietstock
 
 
 
 
Title:
Associate Director
 
 
 
 
Date:
September 30, 2016
 
 
 
 
 
 
 
TENANT:
BLACKHAWK NETWORK, INC.,
 
 
an Arizona corporation
 
 
 
 
 
 
 
 
By:
/s/ Jerry N. Ulrich
 
 
Name:
Jerry N. Ulrich
 
 
Title:
Chief Financial Officer and Chief Administrative Officer
 
 
Date:
September 28, 2016
 
 
 
 
 
 
 
 
By:
/s/ Suzanne Kinner
 
 
Name:
Suzanne Kinner
 
 
Title:
General Vice President
 
 
Date:
September 28, 2016






--------------------------------------------------------------------------------





EXHIBIT A
SITE PLAN






siteplan.jpg [siteplan.jpg]



